Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant claims are directed to a passive adsorber material and the method of making it.  Applicant’s specification describes the instant invention in comparison to the existing prior art.  Applicant notes that SSZ-13 zeolites loaded with significant amounts of extra-framework Pd or Pt are known for adsorption of CO and NOx from exhaust gases.  The instant invention shows substantially better performance at low temperatures and in avoidance of water poisoning when made by the inventive process to produce dispersed Pd and/or Pt in the form of Px(II)(CO)(NO) species.  This admitted prior art and the Ryou et al prior art cited below render the instant material (adsorber) claims unpatentable. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The instant claims are directed to a passive adsorber material and the method of making it.  The instant specification teaches that, as compared to the prior art, the instant invention includes an SSZ-13 zeolite loaded with a Pt or Pd species in a form that prevents water poisoning and allows a NOx absorption ratio of near 1.0.  The disclosure of the methods by which such a material can be made are limited loading Pd or Pt onto SSZ-13 in such a manner as to ensure the formation of Px(II)(CO)(NO) species.  While the text of the specification broadly describes passive adorbers, in general it is relationship to the invention itself.  In that the specification admits that Pt and Pd loaded SSZ-13 is known in the art, the description of the invention is the improvement on that.
Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for passive adsorbers for CO and NOx comprising Pt and Pd in the Px(II)(CO)(NO) , does not reasonably provide enablement for zeolites loaded with greater than 0.3wt.% transition metal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
A) The instant claims are overly broad in that they include compositions that fail to exhibit the characteristic performance of the invention as described but fall within the compositional limitations of a zeolite and more than 0.3wt% transition metal; and include processes not shown to be compatible with formation of the required species (Px(II)(CO)(NO) that is necessary to obtain the performance disclosed as characteristic of the invention.  
B) The nature of the instant invention is the discovery that the prior art method of loading Pt or Pd on SSZ-13 creates poor performance as a passive adsorber of NOx and CO and, that the particular processes set forth:
First, the method comprising the steps of: exposing a NH4-form of SSZ-13 zeolite to a transition metal precursor comprising a counter ion whereby ions are exchanged between the 
The instant specification teaches only these two methods are effective to obtain the chemical structural characteristics that are necessary to obtain the improved performance of the instant invention.  The instant specification does not teach or provide any direction to one of ordinary skill in the art what other methods would be effective to obtain those chemical structural characteristics or other structure that would be effective to obtain the required performance. 
C) The prior art includes process wherein SSZ-13 is treated by IWI with solutions of palladium nitrate that are taught in the instant specification as producing materials that fail to exhibit the characteristics of the instant invention.
 D and E) The level of ordinary skill in the relevant art is shown by the evidence of record to be very high yet, until the instant invention does not appear to have discovered the manner by which the particular form of the Pt/Pd metallic species may be obtained or that such a structure could be obtained and ensure the superior performance of the instant invention.   

G) No working or prospective examples are provided
H) The quantity of experimentation necessary to support the scope of the instant claims would be very large.  One of ordinary skill in the art would have to test a great variety of syntheses without knowing which are necessary to successfully obtain a product having the desired properties.  The number of experimental permutations facing one of ordinary skill in the art would constitute any undue amount..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
4).  Every claim either fails to employ proper subscripts or depends from one that does.  The use of “pre-selected” renders the scope of claim 1 indefinite in that it appears to mean merely selected beforehand which would add nothing to the claim.  It is not clear in what other manner the term affects the scope or meaning of the claim.  Claims 2-8 do not clarify this deficiency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryou et al.
Ryou et al teach a passive adsorber for exhaust gases containing CO and NOx comprising H-SSZ-13 loaded with 1, 2, 3 and 5wt% Pd by IWI using palladium nitrate solution.  Figures 1  and 2 show significant NOx adsorption between 120 and 220 C for HTA treated examples.  The evidence presented in the instant specification supports a finding, at this time, that the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryou et al, as applied above, in view of US 10005075.
The difference between claim 6 and the Ryou et al is the noble metal species.  The secondary reference at column 5, lines 46-51 teaches that both Pd and Pt are known to be useful in the adsorption of NOx by SSZ-13 absorbers.  It would have been obvious to one of ordinary skill in the art to employ Pt as a transition metal in the composition of Ryou et al for that reason.

	Claim 9 would be allowable if rewritten to obviate the outstanding rejections under section 112(b), to be limited to: A method for forming a passive adsorber, the method comprising the steps of: exposing a NH4-form of SSZ-13 zeolite to a transition metal precursor comprising a counter ion whereby ions are exchanged between the zeolite and the transition metal precursor, to yield a NH4-counter ion product; and decomposing the NH4-counter ion product into a gaseous product; wherein the transition metal is selected from Pt or Pd.   Claims 10-18 could be rewritten consistent with claim 9.
	Claim 1 would be allowable if rewritten to obviate the outstanding rejections under section 112(b) and, to be limited to A) A passive adsorber for CO and NOx gasses, the passive adsorber comprising: a SSZ-13 zeolite having a loading greater than 0.3 wt% of a dispersed transition metal species selected from Pt(II)(CO)(NO) and Pd(II)(CO)(NO); wherein wt.% is measured on the basis of the transition metal or, B) The product of the process of claim 9, rewritten as suggested above.  Claims 2-8 could be rewritten consistent with claim 1.

Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732